Order entered February 28, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00627-CR

                               DEON REESE EVANS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1228191-U

                                             ORDER
       The Court ORDERS Peri Wood, official court reporter of the 291st Judicial District

Court, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit nos. 114 and 115, DVDs.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 291st Judicial District Court, and to counsel for all parties.


                                                        /s/   DAVID EVANS
                                                              JUSTICE